The opinion of the court was delivered by
Redfield, J.
The only question in the present case is in regard to the legality of the vote of the school district, under which the plaintiff claims to act. The defendants could act in their corporate capacity only in the mode pointed out by the general statutes of the state, which require that all meetings of school districts should be warned at least seven days previous to the meeting. The warning for this meeting was dated the first day of November, and the meeting held on the seventh of that month, giving but six days notice, which is the same, for all legal purposes, as no notice.
The statute, in regard to this subject, too, requires that the warrant should ‘ specify the business to be done.’ In the case under consideration, that was not done. This has always been considered necessary to the legality of any vote of the school district.
For these reasons, the testimony offered in the county court was correctly rejected, and the judgment of that court is affirmed.